Name: Council Decision (EU, Euratom) 2017/2461 of 12 December 2017 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: demography and population;  politics and public safety;  electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2017-12-29

 29.12.2017 EN Official Journal of the European Union L 348/36 COUNCIL DECISION (EU, Euratom) 2017/2461 of 12 December 2017 amending the Council's Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Article 11(6) of the Council's Rules of Procedure (1), Whereas: (1) When an act is to be adopted by the Council acting by qualified majority, it has to be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) That percentage is calculated according to the population figures set out in Annex III to the Council's Rules of Procedure (the Rules of Procedure). (3) Article 11(6) of the Rules of Procedure provides that, with effect from 1 January each year, the Council is to amend the figures set out in that Annex, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year. (4) The Rules of Procedure should therefore be amended accordingly for the year 2018, HAS ADOPTED THIS DECISION: Article 1 Annex III to the Rules of Procedure is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council For the purposes of implementing Article 16(4) TEU and Article 238(2) and (3) TFEU, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 January 2018 to 31 December 2018 shall be as follows: Member State Population Percentage of the population of the Union (%) Germany 82 437 641 16,10 France 67 024 633 13,09 United Kingdom 65 808 573 12,85 Italy 61 219 113 11,95 Spain 46 528 966 9,08 Poland 37 972 964 7,41 Romania 19 638 309 3,83 Netherlands 17 220 721 3,36 Belgium 11 365 834 2,22 Greece 10 757 293 2,10 Czech Republic 10 467 628 2,04 Portugal 10 309 573 2,01 Sweden 10 080 000 1,97 Hungary 9 797 561 1,91 Austria 8 752 500 1,71 Bulgaria 7 101 859 1,39 Denmark 5 743 947 1,12 Finland 5 499 447 1,07 Slovakia 5 435 343 1,06 Ireland 4 774 833 0,93 Croatia 4 154 213 0,81 Lithuania 2 847 904 0,56 Slovenia 2 065 895 0,40 Latvia 1 950 116 0,38 Estonia 1 315 635 0,26 Cyprus 854 802 0,17 Luxembourg 589 370 0,12 Malta 440 433 0,09 EU 28 512 155 106 Threshold (65 %) 332 900 819 . Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. Done at Brussels, 12 December 2017. For the Council The President S. MIKSER (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).